 

Case 1:09-cr-00195-GBD Document 1037 Filed 09/08/20 Page 1 of 2

  
 

Reply To:

42-40 Bell Blvd, Suite 302
Bayside, New York 11361
Tel (516) 829-2299

Jp@jpittell.com

if Long Island Office

, 14 Bond St, Suite 389

Great Neck, New York 11021

,| Tel (516) 829-2299

§ 2 # jp@jpittell.com
Rae nn 0 fF

Hon. George B. Daniels

USS. District Court SO ORDERED
500 Pearl St
New York, NY 10007 Sep the Violation of supervised
LP fio. re ease hearin
3 LY SC
Re: U.S. v. Montilla [Ariel Jazmin] ¥ <2) Beptember 9, 500 ead for
r
09 cr 195 (GBD) am yer 16, 2020 at 10:00.

eo *
Dear Judge Daniels: CLLG 2, ha.
ear Judge Daniels Hop tba f G 7A eA,

Sow
Lae ED

‘
hang Bot

LOTT

a

Iam counsel to Ariel Jazmin, a Defendant in the above matter.

On July 23, 2013, Mr. Jazmin was sentenced by Your Honor to a term of sixty-six months
imprisonment to be followed by five years supervised release. Following his release from custody,
Mr. Jazmin began his term of supervision on December 26, 2013.

While under supervision, during March 2016, Mr. Jazmin was arrested on drug charges in
New Jersey. He was subsequently indicted and prosecuted in New Jersey Superior Court, Union
County (the “New Jersey Case’).

In the New Jersey Case, Mr. Jazmin was found guilty following a jury trial. On September
28, 2018, he was sentenced to a term of sixteen years imprisonment with a requirement that he serve
at least eight years before being eligible for parole.

Mr. Jazmin is currently in custody in New Jersey. He has been in custody since his arrest
during 2016.

As aresult of the New Jersey Case, a Violation of Supervised Release Report was prepared
and filed by the Probation Department (the “VOSR”). A presentment and conference on the VOSR
is currently scheduled for tomorrow, September 9, 2020. It is my understanding that Mr. Jazmin is
still in NJ custody and has not been brought into federal custody pursuant to a writ of habeas corpus
ad prosequendum (a “writ’). Accordingly, tomorrow’s presentment and conference cannot proceed.
Moreover, in light of current circumstances, I expect it will be difficult to arrange for a writ. In light
of the foregoing, I respectfully request the proceeding be adjourned and scheduled for a date
approximately ninety days from today and, with the court’s approval, the matter be heard remotely.
Case 1:09-cr-00195-GBD Document 1037 Filed 09/08/20 Page 2 of 2

Ihave conferred with both the Government and Probation and they consent to this request.

Respectfully submitted,
/s/
Jeffrey G. Pittell
cc: AUSA Michael Maimin
USPO Kyle Crayton
